                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA


THOMAS BRANAGAN,           )                    3:17-CV-0485-MMD-CBC
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
     vs.                   )                    January 10, 2019
                           )
JOSEPH WALL,               )
                           )
           Defendant.      )
___________________________)

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                           _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Alan R. Erb, Esq. entered a notice of appearance on behalf of the plaintiff
November 8, 2018 (ECF No. 11). On November 20, 2018, Mr. Erb filed a motion to
withdraw as counsel for plaintiff (ECF No. 12). However, counsel failed to serve a copy of
the motion on both plaintiff and defense counsel. The court ordered Mr. Erb to
immediately serve a copy of the motion to withdraw on defense counsel and on the plaintiff
at his current address. Proof of such service was to be immediately filed with the court
(ECF No. 13). To date, counsel has failed to file proof of service of his motion to withdraw.
Therefore,

       Alan R. Erb, Esq. shall comply with the court’s order ECF No. 13 on or before
Tuesday, January 22, 2019. If Mr. Erb fails to timely comply with this order, the court will
issue an order to show cause why sanctions should not be issued for failure to follow the
court’s orders pursuant to LR IA 11-8(d).
       The Clerk shall MAIL a copy of this order via U.S. Postal Service to Alan R. Erb,
Esq. at his address of record and to the plaintiff at the Northern Nevada Correctional
Center. If plaintiff has no objection to Mr. Erb’s motion to withdraw, he shall file a notice of
non-opposition to the motion with the court.

       Defendants’ motion for enlargement of stay (ECF No. 15) is GRANTED. This
matter will be STAYED an additional sixty (60) days following the court’s order on Mr.
Erb’s motion to withdraw so the parties may continue settlement discussions.

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                           By:             /s/
                                                  Deputy Clerk
